We need not pass upon the petitioner’s contention that the respondent has no right of appeal from a judgment of the Superior Court discharging the petitioner from custody, pursuant to G. L. c. 248, § 23 (see Note, 41 Harv. L. Rev. 902, 905 [1928]), in view of our determination that there was no error in that judgment. For the reasons given in Wood v. Commissioner of Correction, 363 Mass. 79 (1973), in construing the good conduct forfeiture provisions of G. L. c. 127, § 83B, which substantially track the critical provisions of § 49 of that chapter, which are the subject matter of this appeal, we hold that the judge was right in his ruling that only good conduct deductions earned on the sentence being served at the time of the petitioner’s escape from a work release program were to be forfeited and not those which might be earned thereafter on the same sentence following the petitioner’s return. We are not persuaded by the respondent’s argument that additional language contained in § 49 requires a different result.

Judgment affirmed.